DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a national stage entry of PCT/IN2019/050076, filed February 1, 2019.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) by application nos. IN201811003859; IN201811003855; and IN201711042921 filed in the Indian Patent Office on February 1, 2018 and May 30, 2018, respectively, which papers have been placed of record in the file.  
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on April 23, 2021 and November 22, 2021 were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of each form 1449 is enclosed herewith.
Status of the Claims
5.            Claims 1-8 and 10-21 are pending and under consideration in the instant application. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.         Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAplus Registry Number: RN 1211751-27-7. [Database Registry Chemical Abstracts Service, Columbus, Ohio, Accession No. RN 1211751-27-7, Entered STN: 19 Mar 2010].

    PNG
    media_image1.png
    413
    590
    media_image1.png
    Greyscale

Registry number 1211751-27-7 is available as prior art as of 19 Mar 2010, the date it was indexed into the CAplus database. 
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an on-line database or Internet publication, is considered to be a “printed publication” within the meaning of 35 U.S.C. 102(a) and (b) provided the publication was accessible to persons concerned with the art to which the document relates. See In  re  Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981) Since this date represents 
The aforementioned compound anticipates the instantly claimed compounds: It is further noted that for the purposes of determining if a reference is a “printed publication” for the purposes of 102(b), MPEP 2128 states the following: 

    PNG
    media_image2.png
    99
    480
    media_image2.png
    Greyscale
where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since each of the database entries above lists the date that each compound was entered into the on-line database, the compounds were made publicly available as of that date in each citation, and the claims are anticipated.
	

7.         Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAplus Registry Number: RN 1970976-14-7. [Database Registry Chemical Abstracts Service, Columbus, Ohio, Accession No. RN 1970976-14-7, Entered STN: 10 Aug 2016].

    PNG
    media_image3.png
    590
    562
    media_image3.png
    Greyscale

Registry number 1970976-14-7 is available as prior art as of 10 Aug 2016, the date it was indexed into the CAplus database. 
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an on-line database or Internet publication, is considered to be a “printed publication” within the meaning of 35 U.S.C. 102(a) and (b) provided the publication was accessible to persons concerned with the art to which the document relates. See In  re  Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981) Since this date represents the date that each compound entered the CAPlus database on STN, this represents the date that each compound was made accessible to the public.


    PNG
    media_image2.png
    99
    480
    media_image2.png
    Greyscale
where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since each of the database entries above lists the date that each compound was entered into the on-line database, the compounds were made publicly available as of that date in each citation, and the claims are anticipated.

Conclusion
8.	Claims 1-6 and 10-21 are allowed.  
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha Shterengarts whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626